Citation Nr: 0611911	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from June 10, 1999 to 
April 18, 2003.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from April 18, 2003.

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee with instability.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for a cardiovascular 
disability claimed as secondary to a psychiatric disability.

6.  Entitlement to service connection for a cardiovascular 
disability other than as secondary to a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from June to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The issues of entitlement to an initial rating in excess of 
10 percent for degenerative joint disease of the left knee 
with limitation of motion, for the period from June 10, 1999 
to April 18, 2003; an initial rating in excess of 40 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from April 18, 2003; 
entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the left knee with instability; and 
entitlement to service connection for a cardiovascular 
disability, other than as secondary to a psychiatric 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In September 2005, the veteran raised an informal claim for 
service connection for a right leg disability secondary to 
his service-connected left knee, as well as a left hip 
disability secondary to his service-connected left knee.  In 
November 2005, he filed an informal claim for bilateral 
hearing loss, and, in January 2006, an informal claim for a 
temporary 100% rating for his left knee.  These matters are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  A psychiatric disorder is not attributable to the 
veteran's period of service.

2.  There is no nexus between a cardiovascular disability and 
a service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

2.  A cardiovascular disability is not due to a service-
connected psychiatric disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychiatric Disability

The RO previously denied service connection, most recently in 
1994, for a "nervous condition" and a psychiatric disorder 
specified as somatizations and malingering.  However, the 
veteran did not carry a diagnosis of a mood disorder at the 
time of the prior decisions.  Thus, the RO did not consider 
his entitlement to service connection for a mood disorder per 
se.  Accordingly, the Board finds that the current claim for 
service connection is best viewed as a new claim, rather than 
as a claim to reopen a prior final decision.  Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The Board will 
therefore review the claim de novo.

The appellant contends that he has a psychiatric disorder 
which began in service.  The Board has evaluated all the 
evidence of record and concludes that the preponderance of 
the evidence is against a finding that any current 
psychiatric disorder is related to service.  

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record fails to establish that any 
current psychiatric disorder is related to the veteran's 
active service.  While the veteran testified in his hearings 
that he saw a psychiatrist while stationed at Fort Ord in 
1968 who attributed his complaints of headaches to 
"nerves", records from Fort Ord during this time period are 
associated with the claims folders and these records, as well 
as the remainder of the service medical records are silent as 
to complaint, treatment, or diagnosis attributable to a 
psychiatric disorder.  These records show that the veteran 
was evaluated for his headaches and was diagnosed with 
migraines.  Thus, there is no in-service evidence referable 
to a psychiatric disorder.

For certain chronic diseases, including psychoses, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  There is no evidence in the record that the 
veteran had a psychosis which was manifest to a compensable 
degree within one year of his separation from service.  There 
are medical records available for this period.  The veteran 
has testified that he was treated at the Wichita VA Medical 
Center (MC) within a year of service and that he was told 
that his nerves "wouldn't handle" the computer class he was 
taking and that he was given a choice between "quitting 
school" or a two-month stay in a psychiatric ward in Topeka, 
Kansas.  Treatment records dated within a year of service 
separation from the Wichita VAMC do not reveal complaint, 
treatment or diagnosis for a psychiatric disorder.

The first medical record in the file alluding to psychiatric 
treatment was a May 1977 private medical treatment record 
wherein the physician reported that he told the veteran that 
nerves could be part of the veteran's problem.  It is unclear 
from the context of the record whether "nerves" as used in 
the May 1977 record referred to neurological or psychiatric 
issues.  Regardless, the veteran was prescribed Valium and it 
was noted that the veteran reported that he "has been on 
Valium before for nervousness and anxiety."  Thus, the 
record does not reveal complaint, treatment, or diagnosis 
referable to a psychiatric disorder until at least 1977, 
almost 9 years after the veteran's separation from service.  
Accordingly, it follows that service connection may not be 
established for a psychiatric disorder on a presumptive 
basis.

With respect to negative evidence, the U. S. Court of Appeals 
for Veterans Claims (Court) held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

With regard to the claim for service connection for a 
psychiatric disorder on a direct basis, there is no competent 
medical evidence of record which tends to show that the 
veteran's current psychiatric disorders are related to his 
military service.  There is only evidence against the claim 
on this point.  Specifically, a 2004 VA examiner found no 
evidence of an anxiety disorder and attributed depression to 
the veteran's financial status.

Statements by the veteran to the effect that any psychiatric 
disorder is the result of his service do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Accordingly, as the preponderance of the evidence does not 
support a finding of a link between his current psychiatric 
disorder(s) and service, the Board finds that service 
connection for a psychiatric disorder cannot be granted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  

Service Connection for a Cardiovascular Disability 
Claimed as Secondary to a Psychiatric Disability

The veteran has stated that his current cardiovascular 
problems are due to a service-connected psychiatric 
disability.  Adjudication of his other contentions with 
regard to his heart disability are deferred pending the 
development requested in the REMAND below.  

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2005); see Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

The preponderance of the evidence is against the grant of 
service connection for a cardiovascular disorder secondary to 
a psychiatric disorder.  This is so because, as explained 
above, service connection is not warranted for a psychiatric 
disorder.  

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in June 2003 and July 2004 
letters, VA notified the veteran of the basic elements of a 
service connection claim and a secondary service connection 
claim and informed him that, if he provided information about 
the sources of evidence or information pertinent to the 
elements of the claim (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the July 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, Board 
remand, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and has 
not been associated with the claims folder.  A VA examination 
with a medical opinion was developed.  Accordingly, the Board 
finds that the duty to assist was met.

In light of the denial of these service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 
3, 2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Claims for entitlement to service connection for a 
psychiatric disorder and for a cardiovascular disorder 
claimed as secondary to a psychiatric disorder are denied.


REMAND

With regard to the initial rating claims of the knee, in 
March 2005, the Board remanded those issues, requesting the 
RO to issue a statement of the case (SOC).  Manlincon v. 
West, 12 Vet. App. 238 (1999).  No such SOC was issued 
because the RO interpreted a May 2005 Report of Contact as a 
withdrawal of the appeal with regard to the knee claims.  
However, the Board does not construe these oral statements of 
the veteran, albeit recorded by VA personnel, to satisfy the 
requirement that a withdrawal must be in writing.  38 C.F.R. 
§ 20.204(b).  The Board is particularly disinclined to accept 
this report of contact as a withdrawal since the same 
document, curiously, indicates that the veteran wished to 
reopen the left knee claims.  Thus, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, a record in the file indicates that the veteran 
was scheduled to undergo surgery on his service-connected 
left knee in January 2006 at the VAMC in Little Rock, 
Arkansas.  These records have not been associated with the 
claims folder.  Records generated by VA facilities that might 
have an impact on the adjudication of the claim are 
considered constructively in the position of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) recently added further requirements to what must be 
contained in the initial notice that is provided by VA in 
service connection claims.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).  As 
the knee claims are initial rating claims and involve staged 
ratings, the RO should provide the veteran with notice of 
these additional elements.

With regard to the claim for service connection for a 
cardiovascular disorder, the Board previously denied service 
connection, most recently in 1971, for a "heart condition".  
However, the veteran did not carry a diagnosis of coronary 
artery disease or hypertension at the time of the prior 
decisions.  Thus, the RO did not consider his entitlement to 
service connection for coronary artery disease or 
hypertension per se.  Accordingly, the Board finds that the 
current claim for service connection is best viewed as a new 
claim, rather than as a claim to reopen a prior final 
decision.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  The Board will therefore review the claim de novo.

In addition, the service medical records show that the 
veteran was assessed with heart problems which led to his 
discharge and that he acknowledged in service that he had a 
heart murmur for many years prior to service.  His 
preinduction examination and private medical statements 
concerning treatment prior to service indicate no heart 
complaints.  The post service medical evidence shows 
significant cardiovascular evaluation, including in the first 
year following the veteran's discharge from service.  Current 
VA treatment records include diagnoses of coronary artery 
disease and hypertension.  A VA cardiovascular examination 
should be accomplished to determine the nature and etiology 
of any cardiovascular problems.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
treatment records from the Little Rock, 
Arkansas, VAMC, VANPH, and the central 
Arkansas HCS, from October 2004 to the 
present, including any records pertaining 
to left knee surgery on or about January 
20, 2006, including follow-up treatment.  

2.  The RO should notify the claimant that 
with regard to the left knee claims, and, 
should service connection for any 
cardiovascular disabilities be awarded, 
that a schedular or extraschedular 
disability rating will be determined by 
applying relevant diagnostic codes in the 
rating schedule, found in title 38, Code 
of Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the claimant 
could submit (or ask VA to obtain) that 
are relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of an award of service 
connection and any assigned disability 
rating(s) will be determined based on when 
VA receives the claim and when the 
evidence that establishes the basis for a 
disability rating that reflects that level 
of disability was submitted. 

3.  The RO should readjudicate the 
veteran's left knee initial rating claims.  
If any determination remains adverse to 
the veteran, issue an SOC with respect to 
those issues and advise the veteran and 
his representative of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
those issues.

4.  The veteran should be scheduled for a 
VA cardiovascular examination.  The claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should include a detailed 
account of all manifestations of any 
cardiovascular disorder(s) found to be 
present.  With regard to each diagnosed 
cardiovascular disorder, the examiner 
should provide the following opinions:

A.  Is it undebatable that the 
disability preexisted service?

B.  If it is undebatable that the 
disability preexisted service, is it 
also undebatable that either 

i.  There was no increase in 
disability during service?; or
ii.  Any increase in disability 
during service was due to the 
natural progress of the preexisting 
condition?

C.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the disability is related to 
service?

D.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the disability manifested 
within one year of service?

5.  Thereafter, the RO should readjudicate 
the cardiovascular claim on appeal.  If 
the benefit sought remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
      MARK W. GREENSTREET                            RONALD 
W. SCHOLZ
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


